Citation Nr: 0620126	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  02-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a dental disorder, 
claimed as temporomandibular joint (TMJ) dysfunction, 
including as secondary to service-connected shell fragment 
wound of the right neck with limitation of motion and pain in 
the right shoulder and arm with damage to Muscle Group XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active duty beginning in August 
1947, although there is no separation document which provides 
exact dates of the veteran's first period of service; during 
his second period of service, from March 1951 to March 1955, 
the veteran received a Purple Heart Medal, among other awards 
and decorations.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision 
issued by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for TMJ syndrome.  The 
Board Remanded the claim in July 2002 so that a Board 
videoconference hearing could be scheduled.  The claim 
returned to the Board in November 2003, and was again 
Remanded.  The claim returns following additional 
development.  

A Board hearing by videoconference was conducted by the 
undersigned Veterans Law Judge, with the veteran testifying 
from the RO, in October 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence establishes that the veteran complains that he 
is unable to bring his teeth together without pain.  The 
veteran contends that this problem, which has been variously 
diagnosed, including a diagnosis of TMJ syndrome, either 
results directly 


from a traumatic injury sustained during service, or is a 
secondary result of the service-connected Muscle Group (MG) 
XX injuries sustained in service or residuals thereof, or 
began in service, although not specifically diagnosed in 
service, and has been chronic and continuous since service  
The evidence establishes that the veteran was treated for a 
dental disorder, diagnosed as TMJ dysfunction, in February 
1956, less than one year following his service separation in 
March 1955.  The evidence establishes that the veteran 
continues to be treated for a dental disorder, including by 
VA.  Diagnoses of TMJ syndrome have been assigned by VA 
providers.  

The examiner who conducted March 2001 VA examination 
concluded that the veteran's dental dysfunction was not 
related to his service-connected MG XX injury.  However, the 
examiner did not discuss the evidence of treatment of a 
disorder diagnosed as TMJ syndrome proximate to the veteran's 
service.  Because the March 2001 opinion does not address the 
veteran's claim that the current disorder, however diagnosed, 
has been chronic and continuous since his service, this 
opinion does not address each of the contentions raised by 
the veteran. 

The examiner who conducted a February 2005 VA examination 
noted that the veteran was unable to put his teeth together 
without pain, but found no actual limitation of intra-incisal 
range of motion.  The examiner assigned a diagnosis of "neck 
pain in area of war injury."  However, the examiner did not 
discuss the veteran's history or indicate what the etiology 
of the veteran's dental pain might be.  Therefore, this 
report failed to address the veteran's contention that his 
dental disorder, however diagnosed, was related to his 
service.

Because the February 2005 VA examination report was somewhat 
unclear, an addendum to the opinion was obtained from another 
examiner in January 2006.  The examiner stated that TMJ 
syndrome was not diagnosed, and stated that there was no 
relationship between the veteran's symptoms of pain with 
putting the teeth together and the MG XX injury.  This 
opinion, like the March 2001 and February 2005 opinions, 
failed to discuss whether the veteran had a disorder, however 
diagnosed, that was etiologically related to his service.  
This opinion, like the prior 


opinions, failed to address the veteran's contention 
regarding chronicity of the dental disorder.  Because the 
Board must consider each of the veteran's contentions in 
order to fully adjudicate the claim, further development of 
medical evidence and opinion is required.  

The Board regrets the further delay in this case which will 
be engendered by this Remand, since the claim has already 
been remanded twice.  In view of the already lengthy 
procedural posture in this case, the AMC/RO should make every 
effort to promptly obtain the veteran's VA clinical records 
since November 2000 and to promptly and speedily schedule the 
VA examination(s) required.  

In particular, the AMC/RO should assure that each examiner 
has an opportunity to review the claims file in connection 
with the examination and should carefully review the 
examination reports obtained to assure that the reports 
reconcile the previous diagnoses and history and address each 
of the legal theories the Board must consider in order to 
conduct final appellate review.  

The veteran can speed up the progress of the Remand by 
identifying speedily and accurately any post-service clinical 
records he wants VA to review and by submitting as soon as 
possible any non-clinical records he wishes to submit, and by 
sending in the authorization for VA to attempt to locate any 
non-VA clinical records as quickly as possible.  

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to determine a rating and 
effective date for a grant of service 
connection, if the claim for service 
connection at issue is granted, as 
outlined by the United States Court of 


Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to identify or submit any 
additional records, especially non-VA 
records, which might be pertinent to the 
claim.  The veteran should be advised 
that he should submit or identify any 
additional records which support his 
contention that he has had a dental 
disorder chronically and continuously 
since service, such as dental bills, 
pictures of dental appliances with 
evidence as to when the appliances were 
made, employment clinical records, 
statements from additional individuals, 
and the like.  

3.  The veteran's current VA records, 
including records of VA dental treatment 
since November 2000, should be obtained 
from any VA facility at which the veteran 
has received treatment since that time.  
If no VA treatment records are identified 
at any VA facility since November 2000, 
the veteran should be so notified in 
writing, and the veteran should be asked 
to acknowledge, in writing, whether he 
agrees that he has not received any VA 
treatment for the period for which 
records are not located.  

4.  The veteran should be afforded VA 
dental examination, and orthopedic, 
neurological or other examination as 
necessary to assign a diagnosis for the 
veteran's current complaint of pain with 
bringing the teeth together.  

The claims folder should be made 
available to the examiner(s) for review 
in connection with the 


examination; the examiner(s) must 
indicate that pertinent documents in the 
claims folder were reviewed.  The 
examiner(s) should review the veteran's 
service medical records, review the 
relevant post-service records, including 
the evidence that the veteran received 
treatment for a dental or jaw disorder 
proximate to his service in the 1950s, 
among other relevant evidence and should 
examine the veteran.  The examiner(s) 
should then assign a diagnosis for the 
veteran's current complaint of inability 
to put the teeth together without pain.  
The diagnosis should attempt to reconcile 
the varying diagnoses previously 
assigned.  

The examiner(s) should express an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the current disorder, however 
diagnosed, manifested by pain with 
bringing the teeth together, was incurred 
by the veteran during his service, 
including as a result of trauma, and has 
been chronic and continuous since 
service.  

If the examiner(s) conclude(s) that it is 
unlikely that the veteran's current 
dental pain disorder was directly 
incurred in service, the examiner(s) 
should express an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current disorder, 
manifested by pain with bringing the 
teeth together, which is secondary to a 
service-connected shell fragment wound of 
the right neck with limitation of motion 
and pain in the right shoulder and arm 
with damage to Muscle Group XX, or to 
some residual of that injury.  

The examiner(s) should provide a 
rationale for each favorable or 
unfavorable opinion provided.  

If the examiner(s) is/are unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

5.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
In particular, the medical opinions 
rendered should be reviewed to assure 
that the claims file has been reviewed, a 
diagnosis has been assigned, and that the 
medical opinions rendered address the 
likely etiology of that diagnosis and 
addresses each of the legal theories 
under which service connection could be 
granted.  

6.  Thereafter, the claim should be 
readjudicated and the veteran should be 
notified of that adjudication.  If any 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for 
further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

